Name: 82/306/ECSC: Commission Decision of 28 April 1982 approving aids from the Kingdom of Belgium to the coal-mining industry during 1981 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  economic policy;  Europe
 Date Published: 1982-05-18

 Avis juridique important|31982D030682/306/ECSC: Commission Decision of 28 April 1982 approving aids from the Kingdom of Belgium to the coal-mining industry during 1981 (Only the French and Dutch texts are authentic) Official Journal L 137 , 18/05/1982 P. 0020 - 0021*****COMMISSION DECISION of 28 April 1982 approving aids from the Kingdom of Belgium to the coal-mining industry during 1981 (Only the Dutch and French texts are authentic) (82/306/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Decision No 528/76/ECSC of 25 February 1976 regarding the Community system of measures taken by the Member States to assist the coal-mining industry (1). Having consulted the Council, I Whereas the Belgian Government has informed the Commission pursuant to Article 2 of the above Decision of the financial measures which it intends to take during 1981 in order to give direct or indirect support to the coal-mining industry; whereas, of these measures, the following aids qualify for approval pursuant to that Decision; 1.2 // // (Bfrs million) // - investment aid // 448;0 // - aid to cover losses // 5 096;0 Whereas these aids meet the criteria laid down in the Decision for the admissibility of such State assistance; Whereas, of the investment aid, a sum of Bfrs 448 000 000 will go to the Campine coalfield, so that the coalfield can maintain the production of coking coal, which is important for the Belgian steel industry; Whereas the Belgian investment aid is therefore compatible with the provisions of Article 7 (2) of the Decision; Whereas the aid totalling Bfrs 5 096 000 000 to cover operating losses is paid to the two Belgian coalfields for different reasons; whereas the aid paid to the Campine coalfield will almost make up the difference between costs and returns; whereas this almost complete covering of the difference betweeen costs and returns is necessary because the coalfield is intended to supply the Belgian steel industry with coking coal and must therefore maintain its output; Whereas the purpose and amount of aid granted to cover losses in respect of the Campine coalfield therefore comply with the second subparagraph of Article 12 (1) and Article 12 (3) of the Decision; Whereas, on the other hand, the Southern coalfield should be granted aid in respect of pit operating losses to cover part of the difference between costs and returns, so that the proposed closure of this coalfield can take place without serious economic and social disturbance in the re-employment of the redundant miners; Whereas the purpose and type of the aids to cover pit operating losses of the Southern coalfield are therefore compatible with the first subparagraph of Article 12 (1), and Article 12 (2) of the Decision; II Whereas, pursuant to Article 3 (2) of the Decision, all other measures to assist current production in 1981 must be taken into consideration for an examination of the compatibility of the proposed aids with the proper functioning of the common market; Whereas, on this basis of assessment, the total amount of aid proposed is 281 600 000 ECU, i.e. 46;16 ECU per tonne; whereas this figure compared with 1980 (298 200 000 ECU) shows that there is a reduction of 5;6 %; Whereas the following observations can be made on the compatibility of the proposed current production aids with the proper functioning of the common market: - there were no supply difficulties in 1981, - the closure of one unprofitable pit resulted in rationalization and the concentration of production on pits where productivity is highest, - industrial consumers of coal did not receive aid in 1981 as a result of the prices of Belgian coking coal and steam coal; Whereas it may be concluded that the aid granted to the Belgian coal-mining industry in 1981 is compatible with the proper functioning of the common market; Whereas this applies even when account is taken of aids to coal-mines under Decision 73/287/ECSC; III Whereas, pursuant to Article 14 (1) of the Decision, the Commission must ensure that any aid it approves is used exclusively for the purposes set out in Articles 7 to 12 thereof; whereas the Commission must therefore be informed, in particular, of the amounts of the payments and the manner in which they are apportioned, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized in respect of the 1981 calendar year to grant aid totalling Bfrs 5 544 000 000 to the Belgian coal-mining industry. The amount of Bfrs 5 544 000 000 provided in respect of the calendar year 1981 is divided as follows: 1. Grant of investment aid of Bfrs 448 000 000; 2. Grant of aid to cover losses of Bfrs 5 096 000 000 apportioned betweeen the two coalfields as follows: to the Campine coalfield, an amount not exceeding Bfrs 4 460 700 000, to the Southern coalfield, an amount not exceeding Bfrs 635 300 000. Article 2 The Government of the Kingdom of Belgium shall notify the Commission by 30 June 1982 of details of the aids granted pursuant to this Decision, and in particular of the amount of the payments made and the manner in which they are apportioned. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 28 April 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 63, 11. 3. 1976, p. 1.